DETAILED ACTION
  	This Office Action is in response to the amendment filed on 03/25/2022 in which Claims 1-16 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 03/25/2022, applicant’s arguments in pages 8-16 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..However, Hunn does not disclose that each of the subsequent records (.e., each record that is subsequent to a first genesis record) in the Merkle tree structure includes the first genesis authentication value of the first genesis record and an additional authentication value of a directly preceding record in the data structure. H appears that, at best, each subsequent record in the Merkle tree structure may include a value of a directly preceding record, but Hunn does not disclose that each subsequent record in the Merkle tree structure includes the authentication value of a directly
preceding record and the genesis authentication value of the first genesis record. Therefore, Hann appears to fail to teach or suggest, “wherein ... each of the subsequent records includes the first genesis authentication value of the first genesis record and an additional authentication value of a directly preceding record in the data structure,” as recited in independent claim 1.” 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 01/21/2022 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-16 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 7, and 13 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Hunn (US 20180005186 A1, prior art on the record) discloses a method for facilitating the formation, versioning, and management of contracts of a preferred embodiment functions to utilize a graph data structure in the execution of contract documents. A graph data structure can be used where a contract document is composed into a graph data structure. Alternatively or additionally where the code of the contract document can use the graph data structure to store state during execution. The system and method provide mechanisms enabling a computable contract to be versioned, cryptographically immutable, auditable, queryable, and replayable. Additionally, the system and method can facilitate various execution scenarios that can leverage integration with outside data sources, execution on centralized, distributed, or decentralized environments, integration with BDLs, and/or other suitable capabilities. (Hunn, Paragraph 0050).
  	Further, Hunn discloses that a contract management system 110 is preferably a centralized system that can be operated as a cloud computing web application or web service. The contract management system 110 could alternatively be a cloud-hosted platform operated and exposed within an internal network. For example, a large corporation may run an instantiation of the contract management system no. The contract management system no may additionally alternatively use a distributed, decentralized, and/or federated system architecture in part or whole. The contract management system may be centralized (e.g. a multi-tenant cloud platform) or operate in a decentralized environment such as a platform run in a client by nodes on a peer-to-peer network, or alternatively in a ‘serverless’ fashion. Combinations of execution methods may be used in a given embodiment. For example, a peer-to-peer network may be used with a centralized or cloud-based contract management system. The contract management system can additionally have a contract repository system used in managing, synchronizing, hosting, and/or otherwise interfacing with repositories of contracts used by the system and method (Hunn, Paragraph 0077).
 	Biggs et al. (US 20170048217 A1, cited in PTO-892) discloses a system and method for modeling authorization in confidential group communications in terms of an ordered list of data blocks representing a tamper-resistant chronological account of group membership updates. This method permits ad-hoc and decentralized group definition, dynamic and decentralized membership updates, open sharing, tamper resistance, and tracking of membership history. There are many applications of these techniques. One such application is enabling end-to-end encryption of instant messaging, content sharing, and streamed media (Biggs, Paragraph 0011).
 	Furthermore, Biggs discloses that a method is provided to enable confidential communication among users who are members of a group. At a first device associated with a first user who is a member of the group, the following operations are performed. A first data block is generated for an ordered list of data blocks representing a chronological account of group member updates to the group, the first data block including a timestamp of creation of the first data block, identity information of the first user, information specifying addition of at least a second user to be a member to the group, and information pointing to a location of encrypted content to be shared among members of the group, the encrypted content having been encrypted with a symmetric key of the first user. A group key is generated that includes a hash of the first data block. Key material portion of the group key is encrypted using a multi-recipient encryption process that indicates at least the second user as a recipient. The ordered list and the group key are communicated to a communication resource to which a device of the second user has access. The information pointing to the location of the encrypted content and information pointing to the ordered list and the group key are sent to the device of the second user (Biggs, Paragraph 0012). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a data structure comprises a first genesis record having an associated authentication value and a plurality of subsequent records arranged in an order, wherein at least one subsequent record includes the authentication value associated with the first genesis record and an authentication value associated with another record in the data structure. 
	The subject matters of the independent claims 1, 7, and 13 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  designating a last record of the subsequent records in the data structure as a second genesis record;  generating a second genesis authentication value for the second genesis record based on content of the second genesis record; deleting at least one of the subsequent records preceding the second genesis record in the data structure to shorten the data structure; and in response to a new record being added to the data structure and being verified, adding, to the new record, the second genesis authentication value of the second genesis record and an authentication value of a record that is directly preceding the new record in the data structure.
..” in combination with the rest of the limitations recited in the independent claim 1.
 	 Independent claims 7 and 13 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 8-16 of the REMARKS filed on 03/25/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 7, and 13 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498